                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION (DETROIT)


In re:                                                        Chapter 11

Motif Diamond Designs, Inc.,                                  Case No. 20-40285

         Debtor.                                              Hon. Phillip J. Shefferly
                                          /


                           ORDER DENYING CONFIRMATION
                   OF DEBTOR’S SUBCHAPTER V SMALL BUSINESS PLAN


          On October 26, 2020, the Court entered an order that extended the deadline for

the Debtor to file a plan and set the confirmation hearing for December 4, 2020 at

11:00 a.m. On November 17, 2020, the Debtor filed a subchapter V small business

plan of reorganization (“Plan”) (ECF No. 114). On November 24, 2020, Southland

Center, LLC (“Southland”) filed an objection (“Objection”) (ECF No. 116). On

December 3, 2020, the Debtor filed a response (ECF No. 118) to the Objection.

         After hearing arguments at the hearing, the Court denied confirmation of the Plan.

The Court explained that § 1191(a) of the Bankruptcy Code states that the Court shall

only confirm a subchapter V chapter 11 plan “if all the requirements of section 1129(a)

. . . are met.” Section 1129(a)(1) states that the Court shall only confirm a chapter 11

plan if the “plan complies with the applicable provisions of this title[.]” The Court




   20-40285-pjs      Doc 122    Filed 12/04/20   Entered 12/04/20 16:09:16   Page 1 of 3
found that the Plan does not comply with § 365(d)(4)(A) of the Bankruptcy Code.

Here’s the reason why.

      When the Debtor filed this case on January 8, 2020, the Debtor was a tenant in

nonresidential real property located at 23000 Eureka Road, Taylor, Michigan

(“Premises”) under an unexpired lease (“Lease”) with Southland.                 Under

§ 365(d)(4)(A), the Lease was deemed rejected on May 7, 2020 because it was not

assumed by the Debtor within 120 days from the filing of the Debtor’s chapter 11

petition. Section 365(d)(4)(A) provides that when an unexpired lease of nonresidential

real property is deemed rejected, “the trustee shall immediately surrender that real

property to the lessor[.]” The lessor is Southland. At the time of the rejection of the

Lease, there was no trustee in this case. Under § 1107(a) of the Bankruptcy Code, the

Debtor, as debtor in possession, had the powers and duties of a trustee under § 365.

Under § 365(d)(4)(A), the Debtor had a duty to immediately surrender the Premises to

Southland once the Lease was rejected. Notwithstanding that duty, the Plan provides

for the Debtor to continue to occupy the Premises until March 1, 2021. In that respect,

the Plan does not comply with § 365(d)(4)(A) and therefore fails to meet the

requirement of § 1129(a)(1).     As a result, the Plan cannot be confirmed under

§ 1191(a).

      Because the Court found at the hearing that the Plan cannot be confirmed because

it fails to comply with § 365(d)(4)(A), the Court does not reach, and does not express

any view about, the other arguments raised in the Objection.
                                         -2-
   20-40285-pjs   Doc 122   Filed 12/04/20   Entered 12/04/20 16:09:16   Page 2 of 3
     Accordingly, for the reasons set forth on the record at the hearing and in this

order,

         IT IS HEREBY ORDERED that the Debtor’s request for confirmation of the Plan

(ECF No. 114) is denied.


Signed on December 4, 2020




                                          -3-
   20-40285-pjs    Doc 122   Filed 12/04/20   Entered 12/04/20 16:09:16   Page 3 of 3
